DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
 
Claims 1-4, 6-14 and 16-24 are pending. Claims 1-3, 6-9, 12-14 and 16-18 are amended. Claims 5 and 15 are cancelled. Claims 21-24 are newly added.

Response to Arguments
Referring to the 35 USC 101 rejection of claims 1-8, Applicant’s amendments to the claims are acknowledged. As such, the 35 USC 101 rejection of claims 1-8 is withdrawn.

Referring to the 35 USC 112(b) rejection of claims 1-11 and 13-20, Applicant’s amendments to the claims are acknowledged. As such, the 35 USC 112(b) rejection of the claims is withdrawn. 

Applicant's arguments, see pages 1-4 of Remarks filed on February 15, 2021, with respect to claims 1-4, 6-14 and 16-20, have been fully considered and are found persuasive. The 35 USC 103(a) rejection of the aforenoted claims has been withdrawn. 


Allowable Subject Matter
Claims 1-4, 6-14, and 16-24 are allowed for the reasons stated by Applicant on pages 1-4 of Remarks filed on February 15, 2021, that have been found persuasive by the Examiner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deshpande et al (US 2015/0134648): directed to user specific search over protected contextual data;
Martinez et al (US 2009/0177644): directed to:  generating attention ranks and personal ranks for different real world entities (RWEs) to use for re-ranking of search results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167